                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

RONALD CHAPPELL,                                                          Case No. 1:17-cv-80

                Plaintiff,                                                Barrett, J.
                                                                          Bowman, M.J.
        v.


CO WOODS, et al.,

                Defendants.


                              REPORT AND RECOMMENDATION

        Plaintiff, an individual who so frequently litigated in this Court while incarcerated

that he was barred under 28 U.S.C. § 1915(g) from filing additional cases without the

payment of filing fees,1 initiated this lawsuit after his release from prison. Once released

from prison, Plaintiff was also released from the constraints of 28 U.S.C. § 1915(g), and

therefore was no longer barred from filing the instant lawsuit in forma pauperis. (Doc.

15).

        Pursuant to a calendar order of this Court, as amended, Defendants filed a timely

motion for summary judgment on May 17, 2018. In addition to Defendants’ motion,

Plaintiff has filed multiple motions. For the reasons discussed herein, Defendants’ motion

should be GRANTED, Plaintiff’s motions should be DENIED, and this case should be

dismissed.




1See, e.g., Chappell v. Warden, Case No. 1:14-cv-690 (petition for writ of habeas corpus); Chappell v. Ohio
Supreme Court, Case No. 2:14-cv-997 (petition for writ of mandamus); Chappell v. Ohio Supreme Court,
Case No. 2:14-cv-1141 (civil rights); Chappell v. Justice Pfeifer, Case No. 2:14-cv-1148 (civil rights);
Chappell v. Warden, Case No. 1:15-cv-294 (petition for writ of habeas corpus); Chappell v. Morgan, Case
No. 2:15-cv-1110 (civil rights); Chappell v. Lewis, Case No. 1:16-cv-659 (civil rights, discussing basis for
“three strike” bar).
        I.      Allegations of Complaint

        Plaintiff’s complaint alleges that four Defendants, all correctional officers or officials

at the Southern Ohio Correctional Facility (“SOCF”) violated Plaintiff’s civil rights during

his incarceration. His complaint alleges that Defendant Woods used excessive force

against Plaintiff on February 13, 2015 and “lied in reports to cover up attack.” (Doc. 3,

¶4). He alleges that Defendant Warren is “Chief of Security at SOCF,” that Defendant

Davis is “responsible” for protective custody investigations, and that both are liable for

their failure to protect Plaintiff during his incarceration. (Id. at ¶¶ 5-6). He alleges that

Defendant Mahlman is “responsible for inappropriate supervision,” and also is liable for a

failure to protect, because she “refused to address my problem and issues of threats from

staff and inappropriate supervision.” (Id. at ¶7).

        Nearly a year prior to the February 13, 2015 incident, Plaintiff alleges that he was

first “threatened” by an inmate identified as “White Beast AB member” on March 7 and

March 27, 2014.2 On the two referenced dates, White Beast allegedly told Plaintiff that

he would be attacked once he was released to general population. Plaintiff alleges that

two months later, on May 23, 2014, he first requested protective custody from Defendant

Warren. On May 27, 2014, Defendant Warren told Plaintiff that his request had been

“given to proper staff to look into.” (Id. at ¶9). Plaintiff alleges that nearly seven months

later, on January 12, 2015, Plaintiff made a second request for protective custody, and

was told he would be given a “pass” to go to Defendant Warren’s office to speak further

about his concerns, but that no pass was ever provided.


2The parties agree that the reference to “AB” is a reference to the Aryan Brotherhood, a white supremacist
prison gang. Plaintiff is African-American.
                                                    2
       Plaintiff alleges that he was eventually attacked by another inmate on February 13,

2015, after being released into the general population:

       On 2-13-15 I was sent to general population. ….I was accosted by inmates
       and accused of snitching on White Beast. The Inmate Collins identified
       himself as a member of AB and said I was a Bitch for snitching on his
       Brother White Beast. I ignored them. Then the inmate [Collins] asked his
       friend to give him the knife so he could stab me for snitching. We began
       fighting. While we were fighting CO Woods came up behind me and hit me
       in my face with his PR stick knocking me unconscious and busting my face
       causing me to be sent to hospital for stiches. CO Woods liked in his report
       saying Inmate Collins hit me but incident is on camera and CO Woods hit
       me with stick! Even Lt. Setty and other captains have verified this with me.

(Doc. 3 at ¶10).

       Plaintiff alleges that Defendant Warren is liable for failing to protect Plaintiff from

attacks from other inmates or staff. He alleges that Defendant Davis “was made aware”

of threats and failed to give Plaintiff a timely protective custody hearing, and is also liable

for her failure to protect. (Id. at ¶¶12-15). Similarly, Plaintiff alleges that Defendant

Mahlman is liable for a failure to protect, since she also was informed of “threats made by

White Beast and staff advising me that I would be attacked” when released to general

population.” (Id. at ¶16).

       Without specifying whether he has named the Defendants in their individual or

official capacities, Plaintiff seeks compensatory damages in the amount of $800,000.00

against each of the four Defendants “jointly and severally.” (Id. at ¶23). He also seeks

punitive damages in the amount of $100,000.00 against each Defendant.

       II.    Analysis

       A. Summary Judgment Standard of Review

       In their motion for summary judgment, Defendant Woods argues that he is entitled

                                              3
to judgment based on evidence that he did not use any force against Plaintiff on February

13, 2015, but instead, that Plaintiff was injured after he initiated a fight with another inmate

and was punched by that inmate. The remaining Defendants argue that Plaintiff cannot

maintain a “failure to protect” claim that arises from a fight that Plaintiff himself initiated.

       Federal Rule of Civil Procedure 56(a) provides that summary judgment is proper

“if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” A dispute is “genuine” when “the

evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A court must view the

evidence and draw all reasonable inferences in favor of the nonmoving party. Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). The moving party has

the burden of showing an absence of evidence to support the non-moving party’s

case. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).

       Rule 56(c) explains in relevant part that a party asserting that a fact cannot be

genuinely disputed must support the assertion by citing to “particular parts of materials in

the record, including depositions, documents ... affidavits or declarations, stipulations ...,

admissions, interrogatory answers, or other materials” or alternatively by showing that the

adverse party “cannot produce admissible evidence to support the fact.” This Court must

consider the cited materials, but “may” consider other materials in the record. Rule

56(c)(3).

       Once the moving party has met its burden of production, the non-moving party

cannot rest on his pleadings, but must present significant probative evidence in support

of his complaint to defeat the motion for summary judgment. Anderson v. Liberty Lobby,
                                            4
Inc., 477 U.S. at 248-49. The mere existence of a scintilla of evidence to support the non-

moving party’s position will be insufficient; the evidence must be sufficient for a jury to

reasonably find in favor of the nonmoving party. Id. at 252.

       B. The Defendants Are Entitled to Summary Judgment

          1. The Video Record and Other Evidence Contradict Plaintiff’s Account
             That Defendant Woods Used Excessive Force

       Although a court must construe facts in favor of the non-moving party, that does

not mean that courts must accept, wholesale, any version of facts alleged in a complaint.

Rather, a court must view facts in the light most favorable to the non-moving party “only

if there is a ‘genuine’ dispute as to those facts.” Scott v. Harris, 550 U.S. 372, 378 (2007)

(quoting Rule 56(c)). By contrast, “[w]hen opposing parties tell two different stories, one

of which is blatantly contradicted by the record, so that no reasonable jury could believe

it, a court should not adopt that version of the facts for purposes of ruling on a motion for

summary judgment.” Id., 127 S.Ct. at 1776, 550 U.S. at 380.

       The undersigned has reviewed the exhibits filed in support of the Defendants’

motion, including the video record of the incident, and finds the allegations in Plaintiff’s

complaint to be blatantly contradicted by the evidence of record. The video, declarations,

contemporaneous incident reports, medical reports and all other documentary evidence

submitted by Defendants confirm facts very different than those alleged in the complaint.

       The video record shows that Plaintiff was the first inmate to exit the inmate dining

room at approximately 11:48 a.m. As he exited, he walked to stand at the front of a line

where inmates leaving the dining area wait to proceed to their housing units or other parts



                                             5
of the institution. (Doc. 42, Ex. A, Video; Ex. B, Cool Decl., ¶ 11).3 Two other inmates

first joined the line, standing slightly in front of Plaintiff. Within seconds, approximately

15 additional inmates exited the dining room and joined the same line, including a

Caucasian subsequently identified as Inmate Collins, who took his place behind Plaintiff.

Soon after Collins joined the line, Plaintiff is observed turning around to face him. On the

video, Plaintiff then moves out of the line and punches Inmate Collins three times. (Id;

see also Ex. C, incident Reports and Medical Exam Reports at pp 1-2; Ex. K, RIB

Documents at 1). Although no audio accompanies the video record, Defendant Woods

states that he heard Collins asking Plaintiff to stop. (Ex. L, Woods Decl. at ¶7). In the

video, Collins does not initially punch Plaintiff back but instead reacts by grabbing Plaintiff

in an apparent attempt to shove him away. Officers gave multiple orders to both inmates

to break it up. However, the fight ended only after Inmate Collins eventually punched

Plaintiff back. At least one of those punches landed on Plaintiff’s mouth, knocking him

flat on his back. (Ex. C; see also Ex. B, Video, Ex. A., Cool Decl. at ¶11; Ex. K, RIB

Documents at 1).

       After Plaintiff was knocked to the ground, Defendant Woods moved between the

two inmates to ensure that they did not begin fighting again. (Ex. B, Video; Ex. L, Woods

Decl. at ¶9). Plaintiff began to get up from the floor, but around the same time, other

officers arrived and he dropped back to the floor and covered his head. (Ex. A. Cool Decl.

at ¶ 11; Ex. B, Video). At no time on the video did Defendant Woods approach Plaintiff

or raise his PR stick toward him, much less hit him in the face as Plaintiff alleges. (Ex. A,


3All
   references to Exhibits A through L refer to the exhibits attached to Doc. 42, Defendants’ Motion for
Summary Judgment.
                                                  6
Cool Decl. at ¶ 11, Ex. B, Video; Ex. L, Woods Decl., ¶10). In addition, there is no

evidence to support Plaintiff’s allegation that he was knocked unconscious by any blow

from either Inmate Collins, Defendant Woods, or anyone else. In fact, the video shows

that Plaintiff never lost consciousness. (Ex. B, Video; Ex. A, Cool Decl. at ¶¶11-12; Ex.

L, Woods Decl. ¶¶10-12). None of the multiple officers who were in the corridor and/or

who were summoned to respond saw any force used by any correctional officer. (Ex. C).

       Both inmates were escorted to the Infirmary and examined. Consistent with the

video record, during his medical exam Inmate Collins stated: “After he hit me the 3rd time

I hit him back.” (Ex. C at 7). During Plaintiff’s exam, Plaintiff complained of jaw and lip

pain. The examining nurse documented a lower split lip, and a small “open area” on the

left side of Plaintiff’s face by his beard line, as well as a scraped left elbow. (Ex. C at 6).

       Although Plaintiff alleges in his complaint that Inmate Collins identified himself as

a member of the Aryan Brotherhood, institutional records do not reflect that Collins has

any known affiliation with that gang or any other prison gang. (Ex. E, Davis Decl. ¶30).

In addition, although Plaintiff alleges that Inmate Collins “asked his friend to give him the

knife so he could stab me for snitching,” the video record does not show Collins reaching

for anything, nor were any of the adjacent inmates reaching for anything, either just before

or at the time that Plaintiff first struck Collins. As the instigator of the physical altercation,

Plaintiff received a conduct report for fighting, was found guilty, and was disciplined. (Ex.

K, RIB Documents). Defendant Collins was not disciplined for his role. (Ex. J, Greene

Decl., ¶8).

       In response to the overwhelming evidence that Plaintiff himself initiated the

physical altercation with Inmate Collins on February 13, 2015, and that Defendant Woods
                                             7
did not use any force against Plaintiff but instead that Plaintiff’s injuries were caused by

a reciprocal punch landed by Inmate Collins, Plaintiff argues only that the video record

has been “doctored/edited” and that all Defendants are “lying.” (Doc. 44). In addition to

this general argument, Plaintiff has filed a separate motion seeking a “forensic

examination” of the video record as well as several related motions. (Doc. 32; see also

Doc. 33, motion to stay proceedings pending video forensic examination; Doc. 34, motion

to appoint counsel based on allegedly doctored video and need for forensic investigation;

Doc. 35, motion for protection of evidence in order to preserve doctored video; Doc. 37,

motion to compel additional video evidence).

       As Defendants point out in their response to the various motions, Plaintiff has

offered no evidence to support his allegation that the video has been “doctored.”

Undermining Plaintiff’s assertion of a far-ranging conspiracy and “heavily edited” video

evidence, all of the contemporaneous records and documentary evidence are entirely

consistent with the video record, including but not limited to Inmate Collins’ statement

during his medical examination immediately following the fight. Defendants also have

provided a declaration that confirms that the video evidence is in its original, unedited

format. (Ex. A, Declaration of William Cool). There are no gaps in the time stamp on the

video record and no visual evidence that it has been edited in any way. In addition, as

noted by Deputy Warden of Operations William Cool in his Declaration, the video player

(Panasonic Digital Disk Recorder) has a built-in function called “ALT CHECK.” By clicking

on the ALT CHECK button, the viewer can test the video for alterations. The test

conducted by Deputy Warden Cool, as well as a similar “ALT CHECK” test conducted by

the undersigned in this proceeding, confirm that the video has not been altered.
                                            8
         Based on the undisputed record presented, Defendant Woods has carried his

burden to show he did not inflict any force whatsoever on Plaintiff during the physical fight

that Plaintiff initiated with another inmate on February 13, 2015. There is no genuine

dispute as to any material fact. Because he did not use excessive force or violate

Plaintiff’s civil rights, Defendant Woods is entitled to judgment as a matter of law.

             2. Defendants Warren, Davis, and Mahlman are Entitled to Judgment

         Plaintiff’s allegations against Defendants Warren, Davis, and Mahlman are

dependent upon his contention that Plaintiff was “attacked” by a member of the Aryan

Brotherhood after Plaintiff advised the Defendants of a credible threat and requested

protective custody. To make out a failure to protect claim under the Eighth Amendment,

a plaintiff must prove both an objective and subjective component, and must show that a

prison official was deliberately indifferent to his safety or welfare. Farmer v. Brennan, 511

U.S. 825, 833 (1994). Here, all three Defendants are entitled to summary judgment on

Plaintiff’s “failure to protect” claims against them because his allegations are blatantly

contradicted by the record.

                 a. No Failure to Protect Against a Fight Initiated by Plaintiff

         As a threshold matter, all evidence of record disproves Plaintiff’s allegation that he

was (offensively) “attacked” on February 13, 2015 by anyone. Rather, the evidence

shows that Plaintiff himself initiated a physical fist-fight with another inmate, with no

evidence that Inmate Collins took any physical action until after Plaintiff began punching

him.4 Common sense and case law alike confirm that an inmate cannot prove a “failure


4Whileit is possible (given the lack of sound accompanying the video record) that Inmate Collins made
some verbal taunt or threat toward Plaintiff prior to Plaintiff throwing the first punch, that possibility does not
                                                        9
to protect” claim under the Eighth Amendment if that claim is based upon the Plaintiff

himself starting a fight with another inmate. Because Plaintiff has failed to show evidence

of an objectively genuine threat to his safety or welfare, or that he suffered any harm or

injury from that threat, the Defendants are entitled to judgment as a matter of law.

                 b. Plaintiff Cannot Prove the Objective Component of a Claim

        In addition, the Defendants are entitled to judgment because Plaintiff cannot prove

the objective component of his “failure to protect” claim. To prove that he faces an

objectively substantial risk of harm, a plaintiff must allege more than a generalized fear

or threat of harm. See Blacker v. Satterthwaite, 2011 WL 6338851 at (S.D. Oct. 14, 2011);

Mosquera v. Delgado, 2010 WL 2010973 at *4 (additional citations omitted) (inmate who

alleged that he repeatedly told defendants that he feared for his health and safety due to

“serious threats and conflict” with gang members did not show objective conditions posing

a substantial risk in part because inmate identified only general conflict). Here, the record

reflects that Plaintiff failed to notify any of the Defendants of a sufficiently serious risk or

threat, or indeed, of anything more than a “generalized” fear which is not sufficient to

make out the objective component of an Eighth Amendment claim. See also Brooks v.

Yates, 2012 WL 2115301 at * 11 (S.D. Ohio March 30, 2012) (noting that grievances

would not have put Defendants on notice of an “excessive risk” to Plaintiff’s physical

safety, but only expressed “generalized” fear; Dugas v. Wittrup, 2016 WL 109603 at *7

(S.D. Ohio Jan. 11, 2016) (inmate never identified threat from any specific inmate, but




alter the indisputable fact that Plaintiff initiated the physical altercation. In addition, the undersigned notes
a lack of any evidence to corroborate any threat by Collins preceding the fight, much less any evidence to
corroborate any other allegations in Plaintiff’s complaint.
                                                       10
expressed only generalized concern for safety from unidentified inmates, failing to meet

objective prong); Sexton v. Neil, 2014 WL 6453771, at *5 (S.D. Ohio 2014)

        In response to Defendants’ motion for summary judgment, Plaintiff reasserts that

he first notified prison officials that he had been “threatened” on May 23, 2014. (Doc. 44).

However, the exhibit that Plaintiff has offered as proof, an informal complaint (“ICR”)

addressed to Major Warren, complains only generally that “I gave you a note asking for

protection from people,” without identifying any specific group or individuals. (Ex. H at 1;

Doc. 44 at 6).5 The “threat” is exceptionally vague and unclear, given that the ICR

complains only of being “bombed out [with excrement] and threatened,” resulting in

Plaintiff “sleeping in feces and urine for over a week.” (Id.). Defendant Warren’s response

states: “The note you gave me was immediately given to the proper staff to look into.

Your bedding issue will be addressed by Mr. Nolan, Unit A Mng.” (Id.)6 Following receipt

of the May 23 ICR, Defendant Warren spoke with Plaintiff, asked staff to look into the

issue, and forwarded his request for new bedding. (Ex. D at ¶9).                                Defendants

subsequently investigated additional complaints of Plaintiff being “bombed out” with feces

and urine. Each time, however, Plaintiff’s cell and bedding were observed to be clean,

free from feces, and he did not reveal the name of any staff or inmate who had

“threatened” him when interviewed. (Ex. D at ¶10; Ex. F at ¶¶17-18).

        As a second exhibit to Plaintiff’s response in opposition to summary judgment,



5The  timing of the referenced ICR, some nine months prior to Plaintiff’s fistfight with Inmate Collins, raises
an additional question of whether any Defendant should have viewed the ICR as notice of a credible threat.
6Defendants have attached a second nearly identical NOG (appeal of the ICR) relating to the same issue,

dated June 4, 2014. The NOG is equally non-specific as to being “threatened” with the only specific
complaints relating to being “bombed out” with urine and feces covering his blankets and sheets. (Doc. 42-
7 at 2). Those complaints were investigated and determined to be false. (Doc. 42-7 at 3).
                                                      11
Plaintiff has attached an ICR dated September 2, 2014.             This second ICR is not

addressed to any of the Defendants but instead is addressed only to “Investigator.” The

September 2014 ICR contains the sole reference to alleged threats from the Aryan

Brotherhood (“AB”) along with a reference to “White Beast,” and states in relevant part:

       I am still being threatened by the AB. The AB White Beast threatened me
       and still sends messages. I am being told to learn to adapt. I am also being
       told I can get messed up on the streets. The staff is working with these
       racist[s]. Nobody is doing anything. The staff tell me to adapt because I
       can’t hide. The AB is threatening me. I am trying to play cool. I don’t want
       them to know I’m telling on them. Please help me. Someone is telling them
       what I say.

(Doc. 44 at 7). The response states: “I will send your request to talk to the STG[,] Mr.

Skidmore.” The signature (presumably of Mr. Skidmore) is illegible.

       There is no genuine issue of material fact that Plaintiff’s complaints were too vague

to convey more than a “generalized” fear that is insufficient to show the objective

component of his claim. All three Defendants deny receiving any reports from Plaintiff of

“threats made to him by a specific inmate or staff member.” (Ex. D at ¶¶7, 22; Ex. E at

¶¶10, 12, 13, 15, 17). Defendant Warren, Defendant Davis, and Defendant Mahlman

have all filed Declarations that detail Plaintiff’s long history of “wide-ranging allegations,

many of which did not make any sense or were so far-fetched that they were incapable

of being true.” (Ex. D, Warren Decl. at ¶¶5, 6, 8, 17, 20; see also Ex. E, Davis Decl. at

¶¶14, 18, 20; Ex. F, Mahlman Decl., ¶16). Apart from the brief reference to “white beast”

in the September 2014 ICR addressed to “Investigator,” Plaintiff did not identify to

Defendants any individual he was allegedly being threatened by, nor was he able to state

when the threats occurred. (Id.)       Despite a lack of specificity, Defendant Warren

nonetheless would “look into or direct another staff member to look into” any and all
                                         12
allegations that appeared to be legitimate or were susceptible of investigation. (Ex. D at

¶¶5, 6, 8, 20). Thus, Plaintiff’s various claims were investigated to the extent that they

were capable of confirmation but were proven to be false. (Ex. D, Warren Decl.,¶ 10; Ex.

F, Mahlman Decl., ¶¶17-20). In addition to the investigation of the May 23, 2014 ICR,

Defendants have submitted additional institutional records that reflect other informal

complaints and grievances that were investigated and determined to be found false based

on video and other evidence (or lack thereof). (See generally, Ex. H).

       All three Defendants aver that it is common for inmates in restrictive housing to

make general statements that they fear attack upon return to general population, but that

such “generic statement[s]” are insufficient to investigate or warrant protective custody.

(See e.g., Ex. E at ¶24). Defendant Davis explained to Plaintiff that protective custody is

available only for specific threats made by another inmate or inmates; it is not available

for complaints against staff, which must be handled through the Inspector’s office. (Ex.

E at ¶¶4-9, 14, 25; Doc. 4). Relevant considerations for protective custody investigations

are whether there is a history of the inmate being threatened, whether he has been

assaulted or extorted, [or] whether he has been an informant or testified against anyone.”

(Ex. E at ¶34). Plaintiff did not meet any of the relevant criteria, and his claims were

vague and lacked credibility, without any evidentiary support. (Ex. E at ¶34; Ex. D at ¶¶7,

22; Ex. F at ¶16, 20). Plaintiff “was never able to articulate who was threatening him, or

what the threat actually entailed.” (Ex. E at ¶17). As a result, Davis found nothing to

investigate, and “never found any of Inmate Chappel’s verbal complaints to me to be

credible or substantiated.” (Ex. E at ¶¶18-19). Defendant Mahlman similarly states that

the “frequency and dishonesties contained in [Plaintiff’s] complaints prevented me from
                                         13
taking them very seriously. I never found any of his complaints…to be credible or

substantiated.” (Ex. F at ¶22).

       Based upon Plaintiff’s repeated allegations of generalized fear of returning to the

general population, Defendant Warren also spoke to the institution’s Security Threat

Group (“STG”) Coordinator but was advised that they had no record of Plaintiff being

threatened by any gang member. As to Plaintiff’s allegation that Defendant Warren

promised to send him a pass on January 12, 2015 but failed to do so, Defendant Warren

generally admits that on several occasions, he spoke to Plaintiff and on one date, told

him he would have someone come to talk to him. Defendant Warren directed the Unite

Manager to go to speak with Plaintiff. That individual reported “that Inmate Chappell was

just making the same far-fetched allegations and …generic statements about being

scared, without naming any names….” (Ex. D at ¶17). When Plaintiff next saw Defendant

Warren and asked “when I was going to call him up…I notified him that his Unit Manager

had already spoken with him, and that I considered that the end of it.” (Id. at ¶18).

       Defendant Davis acknowledges receipt of an informal complaint dated February 8,

2015, but that grievance focused on Plaintiff’s dissatisfaction with a lack of review of his

current security level and access to the law library. In it, Plaintiff complained that he has

been housed in restrictive housing for more than a year and wants out. In one sentence,

Plaintiff referred vaguely to being “attacked, threatened, and tortured,” but does not

mention either the Aryan Brotherhood, specific inmates, or any staff members. On

February 9, 2015, Defendant Davis responded indicating she had taken steps to make

sure his security review was completed as requested. (Ex. E at ¶28-29; Ex. H at 7).

       Defendant Mahlman largely denies Plaintiff’s allegations concerning the “kites” he
                                        14
allegedly sent to her on certain dates or verbal complaints that he allegedly made.

Defendant Mahlman has submitted records of kites received from Plaintiff, who she

describes as “a prolific filer of both kites and grievances while at SOCF.” (Ex. F at ¶16;

Ex. G). Her records do not correspond to or support the allegations in his complaint that

he notified her of specific threats by “White Beast” or any staff. (Ex. F at ¶¶7-16). Plaintiff

has submitted no evidence to contradict Defendant Mahlman’s records.               Defendant

Mahlman also relates several instances of complaints made by Plaintiff that were

investigated and confirmed to be false. (Ex. F at ¶¶18-20).

              c. Plaintiff Cannot Prove the Subjective Element of a Claim

       In addition to failing to prove the objective component of his claim, Plaintiff cannot

prove the subjective component of a failure to protect claim. Subjectively, none of the

Defendants believed that Plaintiff was in danger or that he faced an excessive risk to his

safety. (Ex. D, Warren Decl., ¶¶19-22; Ex. E, Davis Decl., ¶¶ 36-38; Ex. F, Mahlman

Decl., ¶¶23-24). Under the circumstances, Defendants’ subjective belief was reasonable.

Accord Dugas v. Wittrup, 2016 WL 109603 at *7

          3. Defendants Are Entitled to Judgment for Multiple Reasons

       Defendants present several additional arguments that entitle them to judgment as

a matter of law. In the interests of judicial economy, those arguments are addressed only

briefly. Defendants Mahlman, Warren and Davis are entitled to judgment to the extent

that Plaintiff claims that they failed to supervise Defendant Woods (who Plaintiff falsely

accuses of using excessive force), since the doctrine of respondeat superior does not

apply under 42 U.S.C. § 1983. As Defendants point out, other supervisory officials in

prior lawsuits filed by Plaintiff have been granted judgment on the same grounds. See,
                                             15
e.g., Chappell v. Morgan, Case No. 2:15-cv-1110 (S.D. Ohio Feb. 25, 2016).

       Defendants additionally argue that Plaintiff failed to exhaust his administrative

remedies, because he did not mention Defendants Woods, Mahlman, Davis or Warren in

any informal complaint. The undersigned finds this argument persuasive on the “failure

to protect” claim against Mahlman, Davis or Warren, but less persuasive as to the

excessive force claim against Woods, because the record reflects Plaintiff filed at least

one grievance alleging he was “attacked by staff with sticks in an unreported use of deadly

force” on February 13, 2015. (Ex. I at 2).

       In addition, all four Defendants are entitled to qualified immunity in their individual

capacities on the record presented because Plaintiff has failed to show that any

Defendant violated any clearly established constitutional right of which a reasonable

person would have known. Last but not least, Defendants are entitled to Eleventh

Amendment immunity to the extent that Plaintiff seeks to recover monetary damages

against them in their official capacities.

       III.   Conclusion and Recommendation

       For the reasons discussed above, IT IS RECOMMENDED THAT Defendants’

motion for summary judgment (Doc. 42) be GRANTED, that judgment be rendered in

favor of all Defendants, and that this case be dismissed.



                                                         s/ Stephanie K. Bowman
                                                         Stephanie K. Bowman
                                                         United States Magistrate Judge




                                             16
                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

RONALD CHAPPELL,                                               Case No. 1:17-cv-80

              Plaintiff,                                       Barrett, J.
                                                               Bowman, M.J.
       v.


CO WOODS, et al.,

              Defendants.


                                         NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS of

the filing date of this R&R. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s)

of the R&R objected to, and shall be accompanied by a memorandum of law in support

of the objections. A party shall respond to an opponent’s objections within FOURTEEN

(14) DAYS after being served with a copy of those objections. Failure to make objections

in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474

U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                            17
